Citation Nr: 1042971	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to February 
1964. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In this regard, while the Veteran in March 2007 
requested a video hearing in connection with his appeal, he 
thereafter failed to show for his November 2009 hearing.  
Therefore, the Board finds that adjudication of this appeal may 
go forward without scheduling the Veteran for another hearing.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that a current low back disability is related to 
a disease or injury in service.

2.  The preponderance of the competent and credible evidence is 
against a finding that current hypertension is related to a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
military service nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by military 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1112, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that letters dated in April 2005, August 
2005, and December 2005, prior to the January 2006 rating 
decision, along with the letter dated in March 2006 provided the 
Veteran with notice that fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) except for notice of the laws and regulations governing 
disability ratings and effective dates as required by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, 
the Board finds that the Veteran is not prejudiced by the lack of 
Dingess notice because for reasons that will be explained below 
his claims are being denied and any questions as to the 
disability rating to use to rate his disabilities and/or the 
effective date of these ratings are moot.  Furthermore, even if 
the above letters did not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claims after reading the 
above letter as well as the rating decision, the statement of the 
case, and the supplemental statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including his service treatment records, his records on 
file with the Social Security Administration (SSA), and his 
treatment records from Lexington Orthopedic Association, Western 
Baptist Hospital, Dr. Randy Oliver, Massac Memorial Hospital, and 
Paducha Diagnostic Center.  

In this regard, the RO sent requests for the Veteran's records to 
Neurosurgical Associates of Western Kentucky, Dr. Thomas C. 
Thornbery, and Sound Tech, Inc..  However, these records were not 
provided by these healthcare providers because they had either 
destroyed or transferred the records to another facility.  
Therefore, the Board finds that adjudication of this appeal may 
also go forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially relevant 
and material to the claim").  

The record also reveals that the RO attempted on three occasions 
to obtain the Veteran's records from First Choice Solutions, Inc.  
However, on all three occasions the RO's requests were returned 
as undeliverable because the address the claimant provided VA was 
not the correct address for this facility.  Therefore, the Board 
finds that adjudication of this appeal may go forward without 
another attempt to obtain these records.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992) (holding that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

While the Veteran was not provided a VA examination in connection 
with his claims, the Board finds that a remand for a VA 
examination is not required when, as in this appeal, the service 
records are negative for the diagnosed disorders and the post-
service record is negative for the claimed disorders for decades 
after his separation from active duty.  See 38 U.S.C.A. 
§ 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding 
that VA was not required to provide a medical examination when 
there is not credible evidence of an event, injury, or disease in 
service); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the 
evidence of record does not establish that the Veteran suffered 
an event, injury, or disease in service, no reasonable 
possibility exists that providing a medical examination or 
obtaining a medical opinion would substantiate the claim and 
therefore VA does not have an obligation to provide the claimant 
with such an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left by 
the other evidence in establishing a service connection."); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the 
Board is not required to accept a medical opinion that is based 
on the veteran's recitation of medical history). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has a low back disability due to an 
injury he sustained moving ammunitions boxes while on active 
duty.  He also claims that he was diagnosed with hypertension 
while on active duty and he had had a problem with hypertension 
ever since that time.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including arthritis and hypertension, will be presumed to have 
been incurred in service if it was manifested to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records are positive for complaints and treatment for 
dizziness diagnosed as "hypotension" in March 1963.  The 
Veteran's December 1963 examination, shortly prior to his 
February 1964 separation from active duty, also included the 
following note: "No heavy lifting."  Moreover, the Board finds 
that the Veteran is both competent and credible to report on the 
fact that he had low back pain and stiffness since moving 
ammunitions boxes while on active duty and he had problems with 
dizziness while on active duty.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

However, service treatment records are negative for complaints, 
diagnoses, or treatment following a low back injury.  Service 
treatment records, including the December 1963 examination, are 
also negative for complaints, diagnoses, or treatment for a 
chronic disease process of the low back or a diagnosis of 
hypertension.  In fact, at the December 1963 examination, not 
only did the Veteran not report a history of a low back injury 
but he reported that he had a history of good health.  Moreover, 
the Board notes that "hypotension" which is a disease process 
manifested by low blood pressure which, among other things, 
causes dizziness, is not the same disease as "hypertension" 
which is a disease process manifested by high blood pressure.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, pp. 801, 810 (28th ed. 
1994).  Therefore, the Board finds the service treatment records, 
which are negative for complaints, diagnoses, or treatment for a 
low back disability and/or hypertension while on active duty 
and/or the symptoms of either disability, except for the note at 
the December 1963 examination regarding no heavy lifting, more 
credible than the Veteran's and his representative's claims that 
he had these problems while on active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a low 
back disability and hypertension based on in-service incurrence 
must be denied despite the fact that the Veteran's separation 
examination noted no heavy lifting.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable arthritis of the low back or 
hypertension within one year of separation from military service.  
Accordingly, entitlement to service connection for a low back 
disability and hypertension on a presumptive basis must also be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1964 and the first 
complaints and/or treatment for a low back disability in 1993, 
thereafter diagnosed as degenerative disc disease, degenerative 
joint disease, a herniated nucleus pulposus, and failed back 
syndrome status post lumbar spine fusion, and hypertension in 
1992 to be compelling evidence against finding continuity despite 
the fact that treatment records starting in the mid 1990's noted 
a long history of low back pain.  Put another way, the almost 30 
year gap between the Veteran's discharge from active duty and the 
first evidence of the claimed disorders weighs heavily against 
his claims despite the fact that the Veteran's low back 
disability may have first manifested itself at some earlier point 
in time because the record does not contain any documentation of 
the earlier manifestation of this disorder.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).  

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with low back pain and limitation of motion as well 
as dizziness since service.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he sees.  However, upon review of the 
claims folders, the Board finds that the Veteran's and his 
representative's assertions that the claimant has had his current 
low back disability and hypertension since service are not 
credible.  In this regard, the Veteran and his representative's 
claims are contrary to what is found in the in-service and post-
service medical records including the December 1963 examination.  
Moreover, the Board finds that the post-service records, which 
document a low back injury at work in approximately July 1994, 
weighs against the Veteran's claims regarding having a low back 
disability since service.  While the Board acknowledges that low 
back x-rays dated in July 1993 document a problem with 
degenerative disc disease, prior to his on the job injury, the 
record still contains almost a 30 year gap between the Veteran's 
separation from military service and the first post-service 
documentation of a chronic low back disability.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorders for 
approximately three decades following his separation from active 
duty, than the Veteran's and his representative's claims.  
Therefore, entitlement to service connection for a low back 
disability and hypertension based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's low back disability and/or hypertension and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the 
claimant's low back disability and hypertension were caused by 
his military service, including an in-service back injury that 
lead to his being told to not do any heavy lifting by the 
December 1963 examiner, the Board finds that these condition may 
not be diagnosed by their unique and readily identifiable 
features because special equipment and testing is required to 
diagnose a chronic low back disability and hypertension and 
therefore the presence of the disorders is a determination 
"medical in nature" and not capable of lay observation.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that a low back disability and hypertension were caused 
by service are not credible.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for a low back disability and hypertension is not 
warranted based on the initial documentation of the disabilities 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorders and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a low 
back disability and hypertension.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.

Service connection for hypertension is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


